IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-30344
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BOBBI HOLLOMAN, also known as
Bobbi Moseley, also known as
Bobbi Hoover,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                         USDC No. 96-CV-345
                        - - - - - - - - - -
                          January 16, 1998
Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Bobbi Holloman appeals from the denial of her 28 U.S.C.

§ 2255 motion after an evidentiary hearing conducted by the

district court on remand from this court.   Holloman argues that

she was denied assistance of appellate counsel because counsel

failed to file a notice of appeal or advise her of the procedures

to do so herself.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-30344
                                -2-

     We have reviewed the record and the briefs of the parties

and hold that the district court’s credibility determination was

not clearly erroneous.   Bryant v. Scott, 28 F.3d 1411, 1415 (5th

Cir. 1994).

     AFFIRMED.